SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-1) HUTECH 21 CO., LTD. (Name of Issuer) Preferred Stock, $.01 par value (Title of Class of Securities) G4673W 118 (CUSIP Number) c/o Chris Cottone, 7th ST Suite 216 Plantation, FL 33324 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 23, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. ࿇ 1 NAMES OF REPORTING PERSONS IRS IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) TAEHOAN PARK 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION the Republic of Korea 7 SOLE VOTING POWER 82,375,000 (823,750 post conversion) 8 SHARED VOTING POWER0 9 SOLE DISPOSITIVE POWER 82,375,000 (823,750 post conversion) 10 SHARED DISPOSITIVE POWER0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,295,000 shares of preferred stock, convertible at a ratio of 25 to 1 (32,950 post conversion) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 60.05% ** 14 TYPE OF REPORTING PERSON IN ** Based on approximately 137,161,726 fully diluted shares outstanding on February 23, 2011 computed from the issuer’s recent filings. Item 1.Security and Issuer. This Statement relates to shares of redeemable preferred stock, $.01 par value (the "Preferred Stock"), of Hutech 21 Co. Ltd, a corporation organized and existing under the laws of British Virgin Island (the "Issuer” or "Registrant") whose principal executive offices are located at #201 Daerungtechnotown III, Gasan-Dong, Geumcheon-Gu, Seoul, Korea 153-772. Post conversion, there will be 32,950 issued and outstanding shares of the Issuer’s Redeemable Preferred Stock, which are equal to 823,750 votes of the Issuer’s Common Stock, and 547,868 issued and outstanding shares of the Issuer’s Common Stock. Item 2.Identity and Background. a. The name of the reporting person is TAEHOAN PARK (“Mr. Park”). b.
